Exhibit 10.7

 

FIRST MODIFICATION TO PROMISSORY NOTE

 

 

This modification to PROMISSORY NOTE (this “Modification”) is entered into as of
January 15, 2011, by and between HEMACARE CORPORATION and CORAL BLOOD SERVICES,
INC. (“Borrower”), and Wells Fargo Bank, National Association (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Revolving Line of Credit Note in the maximum
principal amount of $5,000,000.00, executed by Borrower and payable to the order
of Bank, dated as of December 4, 2009 (the "Note"), which Note is subject to the
terms and conditions of a loan agreement between Borrower and Bank dated as of
December 4, 2009, as amended from time to time (the "Loan Agreement").

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Note, and have agreed to modify the Note to reflect
said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Note shall be
modified as follows:

 

1. Section 2.2 is hereby deleted in its entirety, and the following substituted
therefore:

 

“2.2. Advances. Advances hereunder, to the total amount of the principal sum
available hereunder, may be made by the holder at the oral or written request of
(a) Lisa Bacerra or Pete van der Wal, any one acting alone, who are authorized
to request advances and direct the disposition of any advances until written
notice of the revocation of such authority is received by the holder at the
office designated above, or (b) any person, with respect to advances deposited
to the credit of any deposit account of Borrower, which advances, when so
deposited, shall be the conclusively presumed to have been made to or for the
benefit of Borrower regardless of the fact that persons other than those
authorized to request advances may have authority to draw against such account.
The holder shall have no obligation to determine whether any person requesting
an advance is or has been authorized by Borrower."

 

2. The effective date of the changes set forth herein shall be January 15, 2011.

 

3. Except as expressly set forth herein, all terms and conditions of the Note
remain in full force and effect, without waiver or modification. All terms
defined in the Note or the Loan Agreement shall have the same meaning when used
in this Modification. This Modification and the Note shall be read together, as
one document.

 

4. Borrower certifies that as of the date of this Modification, after giving
effect to the waivers by Bank of the Events of Default that exist on the date
hereof provided concurrently herewith, there exists no Event of Default under
the Note, nor any condition, act or event which with the giving of notice or the
passage of time or both would constitute any such Event of Default.

 
 

IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first written above.

 

 

      WELLS FARGO BANK, HEMACARE CORPORATION   NATIONAL ASSOCIATION          
By: /s/ Peter van der Wal   By: /s/ Seth Evenson   Peter van der Wal, Chief
Executive Officer     Seth Evenson, Relationship Manager           By: /s/ Lisa
Bacerra         Lisa Bacerra, Chief Financial Officer                          
CORAL BLOOD SERVICES, INC.             By: /s/ Peter van der Wal         Peter
van der Wal, Chief Executive Officer                 By: /s/ Lisa Bacerra      
  Lisa Bacerra, Chief Financial Officer      

 

 

 

2